Citation Nr: 0617459	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for ulnar neuropathy claimed as the result of surgery 
performed in a VA hospital on March 23, 2000.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a neurologic disorder claimed as due to medication 
prescribed by VA.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi that denied the 
appellant's claims for benefits pursuant to 38 U.S.C.A. 
§ 1151 based on additional neurological disability allegedly 
due to treatment rendered at VA medical facilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has been representing himself throughout the 
course of this appeal.  Review of the evidence of record and 
the appellant's testimony indicates that he is seeking 
compensation for neurological disability caused by the March 
2000 right elbow surgery and for neurological disability that 
is the byproduct of medications prescribed for him at VA 
facilities for treatment of his service-connected post-
traumatic stress disorder (PTSD).  Therefore the issues on 
appeal are as listed on the title sheet.

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Review of the medical evidence of record reveals that the 
appellant has current diagnoses of several different kinds of 
neurological conditions.  The appellant is service-connected 
for diabetes mellitus and VA medical records include the 
diagnosis of diabetic neuropathy.  For example, the report of 
a VA podiatry consultation conducted in September 2004 
includes the clinical assessment of "diabetic neuropathy."  
Yet, there is no rating recognition of the diabetic 
neuropathy, nor has the RO differentiated the neuropathy 
secondary to the service-connected diabetes from all other 
neuropathy.

The appellant has been granted service-connection for tardive 
dyskinesia secondary to medication for PTSD.  This grant was 
based on the VA neurological examination conducted in March 
2001.  That examiner also stated that the appellant had 
cervical torticollis and Parkinsonian features.  Furthermore, 
the examiner found that the appellant's Parkinsonian features 
were likely related to his antipsychotic medications, just as 
the tardive dyskinesia was related to those medications.  
However, the RO has not yet taken any rating action on this 
VA medical opinion, nor has the RO differentiated the 
neuropathy secondary to treatment for the service-connected 
PTSD (other than tardive dyskinesia) from all other 
neuropathy.  The examiner did not offer a definitive opinion 
as to the etiology of the torticollis, but did indicate that 
that condition could also be PTSD medication-related.

The appellant has also been diagnosed with ulnar neuropathy.  
The May 2003 VA medical opinion states that the examiner was 
unable to locate the actual description of the right hand 
surgery.  Thus, the medical opinion was rendered without 
review of the surgery-related medical records.  However, 
review of the medical evidence of record reveals that the 
appellant underwent right elbow surgery in a VA facility on 
March 23, 2000; the procedure was a right elbow neurolysis, 
as reflected by the surgery report currently of record.  
However, no pre-surgery reports detailing the appellant's 
symptoms and physical condition before the neurolysis 
procedure are of record, nor are the post-surgery medical 
records.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant VA treatment records should be 
obtained and associated with the claims file.  Consequently, 
the appellant's complete VA treatment records relating to the 
right elbow before, during and after the March 2000 surgery 
should be obtained and associated with the claims file.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his 
38 U.S.C.A. § 1151 claims and of what 
part of such evidence he should obtain, 
and what part the RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claims.  38 C.F.R. § 3.159 (2005).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
prisons, jails, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for any neurological disorder 
since 1999, not already provided.  After 
obtaining the appropriate signed 
authorizations from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claim on appeal.  In particular, 
the RO must obtain all medical records 
for right elbow treatment before and 
after the March 2000 VA right ulnar 
neurolysis procedure.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims files 
should contain documentation of the 
attempts made.  The appellant and his 
representative, if any, should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  The RO should schedule the appellant 
for a comprehensive examination by a VA 
neurologist, preferably one who has not 
previously examined the appellant, to 
determine the nature and etiology of his 
current neurologic disorders and 
specifically to determine which of his 
current symptomatology should be 
allocated to his currently diagnosed 
diabetic neuropathy, which of his current 
symptomatology should be allocated to his 
currently diagnosed Parkinsonian features 
(found by VA to be due to his PTSD 
medications) and which of his 
symptomatology is due to either the 
torticollis or the ulnar nerve pathology.

The examining neurologist, after 
examination of the appellant and review 
of his entire medical history (to include 
the medical reports relating to the March 
2000 neurolysis), or based on a review of 
the records alone if the appellant is not 
examined, should furnish opinions 
concerning the following:

      (a)  What were the manifestations of 
right ulnar neuropathology present prior 
to March 23, 2000?
      
      (b)  What are the current 
manifestations of neurologic pathology, 
distinguishing which symptomatology is to 
be allocated to the currently diagnosed 
conditions (ulnar, torticollis, diabetic 
or Parkinsonian features)?
      
      (c)  Did the veteran develop any 
additional identifiable disabilities due 
to any VA hospital care (or lack thereof) 
rendered on or about March 23, 2000?  
(The reviewer should discuss the right 
ulnar neurolysis procedure).  
      
      (d)  Did the treatment for the 
veteran's service-connected PTSD play any 
role in the development of, the severity 
of, or the worsening of any currently 
identified neuropathology not already 
allocated to the diabetic neuropathy, to 
the tardive dyskinesia, to the 
torticollis or to the Parkinsonian 
features?

Specifically, the examiner should address 
the questions of:
      (i)  whether the course of treatment 
the veteran received in VA facilities was 
in any way careless, negligent, lacking 
in proper skill, or reflective of error 
in judgment or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It should 
also be noted whether any additional 
neurological disability was the result of 
an event not reasonably foreseeable. 
      (ii)  whether the course of 
treatment the veteran received for his 
PTSD was in any manner related to the 
development of any neuropathology; and
      (iii)  whether any other service-
connected disability (lumbar spine, 
tardive dyskinesia or diabetes) has 
caused any of the veteran's current 
neurological pathology?  

(The examiner is advised that the 
question of negligence is at issue.  The 
reviewer should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the examiner should so 
indicate.)

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims for 
38 U.S.C.A. § 1151 benefits.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


